Citation Nr: 1726297	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-24 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.     

2.  Entitlement to service connection for a hip disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969, and from October 1979 to November 1979.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Indianapolis, Indiana, which is the Agency of Original Jurisdiction (AOJ) in this matter.    

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in September 2016.

In the decision below, the Board will grant the claim to reopen service connection.  The underlying service connection claim for a back disability and the service connection claim for a hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied a claim to reopen service connection for back disability in a September 1980 rating decision the Veteran did not appeal to the Board. 

2.  Evidence received since the September 1980 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.



CONCLUSIONS OF LAW

1.  The September 1980 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   Given the favorable disposition of the request to reopen the claim, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Petition to Reopen a Claim for Service Connection for a Back Disability

The record indicates that the Veteran served on at least two periods of active duty, between August 1966 and March 1969, and between October 1979 and November 1979.  Soon after entrance into this later period of service, he was medically discharged in November 1979 due to back disability.  The Veteran asserts that he incurred chronic back disability during the first period of active duty as the result of a motor vehicle accident (MVA) in Vietnam in the late 1960s.  The record documents that he served in Vietnam between November 1967 and March 1969.  Parenthetically, based on exposure to combat conditions in Vietnam, he has been service-connected for posttraumatic stress disorder.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

The Veteran filed his original service connection claim for a back disability in July 1969.  In an unappealed February 1970 rating decision, the RO denied his claim.  The Veteran again claimed service connection for a back disability in January 1980.  In September 1980, the RO denied his claim to reopen service connection.  The Veteran filed a notice of disagreement (NOD) with the decision in December 1980, but did not file a substantive appeal in response to the RO's February 1981 SOC.  As such, the September 1980 rating decision became final.  See 38 C.F.R. §§ 3.156, 20.1103.  In the September 1980 final decision, the AOJ considered service treatment records (STRs) including July 1966 and August 1979 entrance reports of medical examination indicating a normal back and spine; an April 1969 private x-ray report diagnosing spondylolysis and sacralization in the lower spine; STRs documenting medical discharge from service in November 1979 for back disability; an April 1980 VA examination report diagnosing lower spine disability; and the Veteran's lay assertions that he injured his back during the earlier period of active duty between 1966 and 1969.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In August 2008, the Veteran filed another claim to reopen service connection for a back disability, which the RO denied in the June 2009 rating decision on appeal.  Additional evidence has been included in the record since the September 1980 final rating decision.  The additional evidence consists of VA medical evidence documenting continuing back disability, and additional lay assertions from the Veteran which detail the circumstances surrounding the MVA in Vietnam, during which he claims to have injured his back.  These more recent descriptions of the MVA were not in the record in September 1980.  This evidence is of course new evidence.  Further, certain of the evidence is material evidence.  In particular, the Veteran's lay assertions are material inasmuch as they provide a description of the way in which he developed the back disability that ultimately led to his medical discharge from service in 1979.  Again, these lay assertions provide detail that was not of record in September 1980.      

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., back disability being incurred during active duty).  Accordingly, the claim of entitlement to service connection for back disability is reopened.  The issue will be addressed further in the remand section below.  


ORDER

New and material evidence having been submitted, the claim for service connection for a back disability is reopened.  

REMAND

A remand is warranted for the following reasons.  

First, it is not clear in the record whether the Veteran had additional periods of service beyond those noted above.  In the DD Form 214 documenting active duty between October and November 1979, it is indicated that the Veteran had 10 years of prior active service.  But the only other DD Form 214 of record indicates other active service between 1966 and 1969.  On remand, an effort should be undertaken to determine whether the Veteran served on additional periods of active service, or on periods of reserve service.  

Second, the Veteran indicates that he was terminated from civilian employment in the railroad industry due to back disability, soon after discharge from service in 1969.  An effort should be undertaken to attempt to include the claims file any medical or personnel documents pertaining to this employment matter.  

Third, the Veteran should be provided a VA compensation examination into his service connection claims for back and hip disability.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records, the most recent of which are dated in September 2016.  

2.  Attempt to clarify the periods of the Veteran's service between entrance into active service in August 1966 and medical discharge from active service November 1979.  The November 1979 DD Form 214 indicates 10 years of active service between 1966 and 1979.  If this entry is in error, and instead pertains to a period of reserve service, that should be clarified as well.  Then, if it is determined the Veteran served on active or reserve service between March 1969 and October 1979, attempt to obtain and include in the claims file STRs and SPRs pertaining to any such periods of service.   
  
3.  Attempt to obtain and include in the claims file any relevant documentation pertaining to the Veteran's civilian employment with the railroad industry in the late 1960s, from which he claims to have been terminated due to back disability.     

4.  After the foregoing development has been completed, schedule the Veteran for a VA compensation examination to determine the nature and etiology of the back and hip disorders.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Back

(i)  What back disabilities has the Veteran been diagnosed with since August 2008?  

(ii)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any back disorder diagnosed during the appeal period (i.e., since August 2008) is related to an in-service injury that occurred during active service between August 1966 and March 1969?

In answering this question, please address the Veteran's assertions that he was injured in a MVA while serving in Vietnam.  Please accept his statement as credible because the claimed accident occurred in a combat setting.  See 38 U.S.C.A. § 1154.    

(iii)  Is it at least as likely as not that the Veteran had an acquired arthritic or neurological disorder in his lower spine within the first year of discharge from service in March 1969?

In answering this question, please discuss the findings noted in the private April 1969 x-ray report noting back disability.  Please also discuss why this disorder was not noted in the Veteran's July 1966 entrance examination, the report of which notes a normal back and spine.    
 
(iv)  If the answers to (ii) and (iii) are negative, is it clear and unmistakable (i.e., undebatable) that the Veteran had back disability prior to commencement of active service in October 1979?

(v)  If it is clear and unmistakable that back disability pre-existed active service commencing in October 1979, is it also clear and unmistakable that the disorder WAS NOT aggravated (i.e., permanently worsened) during service between October and November 1979?  In other words, is it clear and unmistakable that any increase in disability during this brief period of service was due to the natural progress of the disorder? 

(vi)  If the response to (iv) is negative (i.e., it is not clear and unmistakable that back disability pre-existed service beginning in October 1979), is it at least as likely as not that back disability diagnosed since August 2008 is related to the back disability noted between October and November 1979?
In answering this particular question, please address how the Veteran's back and spine could be found normal in August 1979, but then found so disabled during service that discharge was necessary a few months later in November 1979.  Does the evidence indicate that something happened during this brief period of service that rendered him medically unfit?  

(vii)  In answering these questions, please disregard any statement against interest made by the Veteran during any period of active service.  For example, disregard any signed statements by the Veteran dated during service indicating that he did not incur or aggravate a back disability during service.    

(b)  Hip

(i)  What hip disabilities has the Veteran been diagnosed with since August 2008?  

(ii)  Is it at least as likely as not that any hip disorder diagnosed during the appeal period is related to an in-service disease, event, or injury?

In answering this question, please address the Veteran's assertions that he was injured in a MVA while serving in Vietnam.  

(iii)  If the answer to (ii) is negative, and if a back disability is ultimately found service connected, is it at least as likely as not that any diagnosed hip disorder is proximately due to or the result of back disability? 

(iv)  If the answers to (ii) and (iii) are negative, and if a back disability is ultimately found service connected, is it at least as likely as not that any diagnosed hip disorder has been aggravated (i.e., worsened beyond the natural progress) by back disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

Any opinion or conclusion reached should be fully explained.

5.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the September 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


